UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2017 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-55319 RESORT SAVERS, INC. (Exact name of registrant as specified in its charter) Nevada 46-1993448 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) No. 10-2-4B, Jin Di Shang Tang Garden, Long Hua Xin Qu Shang Tang Road
